On behalf of the delegation of the Libyan Arab Jamahiriya, I should like to congratulate Mr. Humayun Rasheed Choudhury on his election to the presidency of the forty-first session of the General Assembly. I am confident that he will lead the work of the Assembly to a successful conclusion. I must also express appreciation of the work of Mr. Jaime de Pinies, President of the fortieth session.
We are grateful to the Secretary-General for his efforts to ensure the survival of the United Nations and the enhancement of its role.
Recently the people of the Libyan Arab Jamahiriya commemorated the sixteenth anniversary of the expulsion of the last fascist from the Jamahiriya, thus setting the seal on the termination of an era in Libyan history characterized by racist, colonialist domination.
As our people celebrated this anniversary over the years, they renewed their pledge to resist this odious type of policy which prevailed during the last century and which some Powers are trying to impose in this century. For 41 years the United Nations has been trying to find a way to eliminate this scourge which has prevailed and is still prevailing in the world.
While history records that this Organization, the United Nations, has achieved some victories in decolonization in some parts of the world, which resulted in the accession of some territories to independence, it will also record that in some cases this independence was incomplete, while in others it is still threatened. Their independence is being jeopardized by a policy of hegemony, aggression, and the withholding and plunder of resources.
The United Nations, throughout its history and during the present year, has seen how the independence of its Member States can be unprotected.
Let us look at the economic war threatening the poor, small States. Let us see how some of the States Members of this Organization are not only negotiating with other States, but rather with private institutions; and how some Members of our Organization are not only bargaining over how to repay their debts or manage their institutions, but are bargaining over the pawning of their wealth and natural resources.
The experience of the special session of the General Assembly on the grave economic situation in one of the continents of the world was a source of disappointment, not only for the Member States but also for the peoples, which believed for 41 years that they had established a collective system to protect their security and safety.
During this year, the International Year of Peace, the United States of America committed a blatant act of aggression against the Jamahiriya, a State Member of the United Nations.
There is no dichotomy between our people's celebration the other day of the anniversary of the expulsion of fascism from our soil and the fact that our delegation is making its statement today before the General Assembly. Fascism in the Mediterranean used to believe that the northern coasts of Africa are an extension of its European coasts. Fascism in the United States of America still believes that, the coasts of the Mediterranean, in the South, the North, the East and the West are an extension of American hegemony over international politics.
The United States, through its policy of aggression, is attempting to subjugate the littoral States of the Mediterranean and force them to adopt a policy that accords with its own political approach.
Let us cast a clear look at the state of affairs. On 16 April of this year, the United States, with the assistance of the United Kingdom, sent its warplanes to Benghazi and Tripoli to launch raids against innocent civilians in the Jamahiriya. These raids were designed inter alia to murder the leader of the Jamahiriya.
The peoples of the world did not stand idly by before this brutal act of aggression.
I am sure that those who signed the San Francisco Charter signed it on behalf of these people. Z am certain that our President here is aware of the denunciation and condemnation engendered by the brutal and wanton act of aggression against the Jamahiriya.
This is a matter that should not be passed over in silence. This international Assembly must view it from all angles.
On the one hand, this aggression still persists since the present American Administration has decided to adopt the approach of attempting to combat the progressive policy of the Jamahiriya. The Administration is still waging media and psychological warfare, not only with the view of misleading American public opinion but of misleading international public opinion. This includes the peoples and nations and Governments of the world.
During the last few days the extent of the disinformation practiced by the Administration has been proven. In this regard we can clearly conclude that all the allegations leveled by the American Administration against the Jamahiriya fall within this disinformation campaign. And the alleged reason for its aggression against the Jamahiriya falls within this misleading false campaign. On the other hand, the bombing of cities and the murder of innocent civilians is neither a beginning nor an end to aggression. The United States Administration, since 1973, has taken measures designed to undermine the sovereignty of the Jamahiriya, to prevent it from exercising its sovereignty through the adoption of international and internal positions, respect for which is provided for in the Charter. These measures took the form of restrictions on trade and on the transfer of technology, which was upgraded to an economic boycott, and then ended in the unjust freezing of properties and assets. Then this took the form of military acts of provocation off the Libyan shore, using the threat of force and even resorting to the actual use of force. The brutal criminal act of aggression on 16 April did not come to an end. The Administration is still undertaking its maneuvers and acts of provocation off Libya's shores and is still taking financial and economic measures and pursuing its policy of disinformation against the Jamahiriya.
Thus, this approach, adopted by the American Administration as official policy against a State Member of the United Nations, constitutes a blatant and continuous act of aggression which runs counter to the Charter, adopted by the international community as its own constitution since the elimination of the last Fascist attest to dominate international politics. The world stands today confronted by this desire on the part of a major Power to exercise hegemony and domination. The world is called upon to act to put an end to this policy.
The brutal act of aggression by American fascism is not new, be it in the Mediterranean or in other regions. The American Navy shelled civilians in Beirut, and the same infernal war machine of the American militarists attempted to violate the sovereignty of Iran, and successive American Administrations accepted the death of Americans themselves in Viet Nam, and the United States of America invaded Grenada and besieged Cuba. And this brutal Administration supports the Contras in Angola and Nicaragua and is still supporting the Zionists in occupied Palestine and the racists in South Africa.
The international community represented in the United Nations cannot condone these repeated premeditated practices on the part of the ^ministration. These practices assume a more serious character when engaged in by a major Power, one of the five States permanent members of the Security Council. The Charter entrusted these States with the maintenance of international peace and security, which it emphasizes be undertaken through word and deed. The United States has contravened the Charter in both word and deed. It was the United States that bombed cities and murdered innocent civilians. It was the United States that exercised the right of veto to prevent the Security Council from condemning its acts of aggression. Forty-one years after its adoption the Charter has been violated through the use of bombers and the right of veto in an unprecedented arrogant Fascist manner.
Without going into the legal bases which govern affairs in the world, the fact that the Organization of African Unity (OAU), the Non-Aligned Movement and the Organization of the Islamic Conference condemned the brutal act of aggression by the United States against the Jamahiriya is sufficient proof that the peoples of the world - some of whose representatives signed the Charter - consider the practices of the United States acts of aggression against a Member State of those organizations and of the United Nations and grounds not only for denunciation and condemnation but, rather, as a grave development jeopardizing international peace and security. There will never be a lack of honorable voices within the international community and American society itself which brand these acts of aggression as cowardly, base and hideous.
To return to my original subject, our people recently celebrated the sixteenth anniversary of the elimination of the last manifestations of fascism. This means that we will continue to resist any manifestation of fascism, whether it is practiced against us or targeted against others. If this is the reason for neo-fascism to commit aggression against us, then we will stand up to that aggression and repel it.
At the appropriate time and place the delegation of the Jamahiriya will discuss the items on the agenda. My delegation will concentrate, in particular, on the questions of Palestine, South Africa and the international economic situation.
The Assembly will see for itself that the confrontation between the United States and the Jamahiriya has no basis and that the allegations of the United States Administration have proved to be false. Rather, the confrontation is based on the fact that we resist the racism of the Zionists in occupied Palestine, the usurpation of the rights of its peoples, the racism of the Government of Pretoria and its oppression of the indigenous population and the unjust economic situation which led to the impoverishment and starvation of the peoples of the third world in the interest of the industrialized developed world.
The Assembly is already aware that the United States Administration supports the Zionists in occupied Palestine and provides them with the means not only of continuing their usurpation of the rights of the peoples of Palestine, but of seeking persistently to dominate the entire region and subject some of the rulers to their domination, making them their quislings and lackeys.
The Assembly will see that the United States Administration resists the subjugation of the Pretoria regime and seeks to strengthen it, and that it pursues an economic policy aimed at preventing the peoples of the world from controlling the sources of their natural wealth and at creating an economic imbalance which would lead to the control of its monopolies over the international division of labor. This is the touchstone and the real confrontation. As for the allegations of the American Administration, they simply do not hold water.
My delegation will debate State terrorism. As for that State which turns the Mediterranean basin - a basin for peace - into a lake for its maneuvers, acts of provocation and the hegemony of its fleet, the Assembly will see, as everybody has seen, the falseness of the allegations which it has leveled against our people.
We stand at the side of the liberation movements of the world, but we are against attacking civilians. It is impossible for a people that has lived for 30 years as a victim of fascism, which it has resisted, and which has suffered the aggression of a major Power, to be an instrument of terrorism. The American Administration fabricated its pretext to justify its aggression and ray delegation will have its say regarding this matter.
In the final analysis, there is only one thing to say: the General Assembly, while celebrating the International Year of Peace, which is the culmination of 41 years of its history, must transform itself into a public trial of the perfidy of the United States Administration. There will be no reason to glorify the Charter or praise its articles without a practical implementation thereof. There is no raison d'etre for international Organizations if they do not stand in defence of the rights of their members. The Charter calls for the maintenance of international peace and security, respect for the principle of the equal rights of peoples and the prohibition of the use or threat of force. We are confident that under Mr. Choudiury's presidency of this session of the Assembly we can find the way leading to respect for the Charter and the implementation of its articles.
